Thomas Patten Attourney of Nathaniell Patten of D or chestr plantiff against Andrew Belchior of Cambridge & Joseph Wise of Roxbury senior in an Action of the case for the forfeiture of a bond of twenty pounds for non payment of a Debt of tenn pounds eight shillings with the alowance for forbearance as more fully appeares by the condición of the said bond & due Damages according to At-tachm* Dat the 25*b of Octobr 1671 . . . the Jurie . . . found for the plantiff the forfeiture of the bond & Costs of Court thirty six shillings.
Execucion Issued for 21u 16s 00d ye 26th of xbr 1671